DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 8, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 3:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-12 14-19, and 21are rejected under 35 U.S.C. 103 as being unpatentable over Burak et al (US 2018/0128212 hereinafter “Burak”) in view of McKinney (US 8,618,522).


	Burak teaches a vehicle system having a UV light decontamination module.
	Burak does not teach the UV light being situated on the tank having an inlet and outlet in communication with the tank.
	McKinney teaches a tank for storing an aqueous solution, a UV light decontamination module for decontaminating the aqueous solution stored in the tank, the UV light decontamination module arranged in a wall (22) of the tank, having a light source compartment which is accessible from an external area outside of the tank, a light transmission member configured to transmit UV light from the light source compartment to a liquid space in a liquid compartment (30) in fluid communication with the tank, the light source compartment comprising a light source (42) configured and arranged to emit UV light through the light transmission member to the liquid space, wherein the liquid compartment is provided with at least one inlet (32) and at least one outlet (34) for receiving and discharging the aqueous solution to the tank in order to disinfect the water tank.  Although McKinney does not teach the compartment size, the changes in size an dimensions is not inventive, and in the instant case having the liquid compartment to be between 6000 and 20,000 cubic millimeters would have been obvious in order to subject a desired volume of liquid to the UV light.
	It would have been obvious to one of ordinary skill in the art to have the light on the tank and having an inlet and outlet in communication with the tank in order to subject a desired amount of volume of the tank to UV radiation and disinfect a flow of water in the tank.


	McKinney teaches a vibration absorbing part comprising an elastically deformable part located between the light source and a wall delimiting the light source compartment wherein the walls (shown with annotation 40 on Figure 1) are elastically deformable due to all matter having some level of elastic deformation.

In regards to claim 3:
	McKinney teaches the compression to be between 5% and 70% wherein any frame of reference can be used to arrive at a value between 5% and 70%.	

In regards to claim 4:
	McKinney teaches the UV light decontamination module comprises the liquid compartment in fluid communication with the tank, wherein the light transmission member separates the liquid compartment from the light source compartment (a bar above annotation 50 in Figure 1 separates the light source wires from the liquid compartment).

In regards to claim 6:
	McKinney teaches the liquid compartment is located inside the tank.





	Burak teaches a pump unit wherein the UV light decontamination module is arranged such that the pump unit can cause a flow of aqueous solution through the liquid space adjacent the light transmission member.
	
In regards to claim 10:
	Burak teaches the pump to be integrated with the UV light decontamination module.

In regards to claim 11:
	Burak teaches the vehicle system comprising an injector (22) and a feed line (8) connecting an outlet of the pump (3) unit to the injector such that the aqueous solution from the tank can be pumped to the injector and a return line (13) connected to the outlet of the pump unit, wherein the return line is directed towards the liquid space adjacent the light transmission member.

In regards to claim 12:
	Burak teaches the return line connected  to an inlet of the liquid compartment.

In regards to claim 14:
	McKinney teaches the light transmission member is a transparent member.



	McKinney teaches the light transmission member is mounted movably so that it allows a movement in the direction of the light source compartment.

In regards to claim 16:
	Burak teaches a vehicle system having a UV light decontamination module.
	Burak does not teach the UV light being situated on the tank having an inlet and outlet in communication with the tank.
	McKinney teaches a tank for storing an aqueous solution, a UV light decontamination module for decontaminating the aqueous solution stored in the tank, the UV light decontamination module arranged in a wall (22) of the tank, having a light source compartment which is accessible from an external area outside of the tank, a light transmission member configured to transmit UV light from the light source compartment to a liquid space in a liquid compartment (30) in fluid communication with the tank, the light source compartment comprising a light source (42) configured and arranged to emit UV light through the light transmission member to the liquid space, wherein the liquid compartment is provided with at least one inlet (32) and at least one outlet (34) for receiving and discharging the aqueous solution to the tank in order to disinfect the water tank.  Furthermore, the changes in size an dimensions is not inventive, and in the instant case having the liquid compartment to be between 6000 and 20,000 cubic millimeters would have been obvious in order to subject a desired volume of liquid to the UV light.


In regards to claim 17:
	McKinney teaches a vibration absorbing part comprising an elastically deformable part located between the light source and a wall delimiting the light source compartment wherein the walls (shown with annotation 40 on Figure 1) are elastically deformable due to all matter having some level of elastic deformation.

In regards to claim 18:
	McKinney teaches the compression to be between 5% and 70% wherein any frame of reference can be used to arrive at a value between 5% and 70%.	

In regards to claim 19:
	McKinney teaches the UV light decontamination module comprises the liquid compartment in fluid communication with the tank, wherein the light transmission member separates the liquid compartment from the light source compartment (a bar above annotation 50 in Figure 1 separates the light source wires from the liquid compartment.



	McKinney teaches the liquid compartment is located inside the tank.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burak as applied to claim 1 above, and further in view of Buckner (US 6,090,281).

In regards to claim 13:
	McKinney teaches the tank having a bottom wall, a top wall, a side wall connecting the bottom wall to the top wall but does not teach the UV light decontamination module arranged in the bottom wall.
	Buckner teaches a UV light decontamination module arranged on a bottom wall wherein the rearrangement of parts is not inventive and having it on a bottom wall would have been obvious to one of ordinary skill in the art as a design choice for connecting components such as electricity being accessed in a vicinity of the bottom wall of the tank.
	It would have been obvious to one of ordinary skill in the art to have the UV light decontamination module arranged on the bottom wall as a design choice when the connection to electricity is on the bottom wall in order to connect the UV light to a source of power.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burak as applied to claim 1 above, and further in view of Li (US 2014/0202948).


	Burak does not teach the light to be LED.
	Li teaches a UV LED light wherein this is a known substitute form of light bulb that emits UV radiation.
	It would have been obvious to one of ordinary skill in the art to use a known source of UV radiation such as an LED UV bulb.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Burak as applied to claim 16 above, and further in view of Hodgson et al (US 2012/0311999 hereinafter “Hodgson”).

In regards to claim 25:
	Burak does not teach the housing to be welded to the wall of the tank.
	Hodgson teaches welding to fasten housing components in a tank.
	It would have been obvious to one of ordinary skill in the art to use welding as a form of fastening components together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747